Citation Nr: 1037924	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision by the RO.


FINDINGS OF FACT

1.  The currently demonstrated left patellofemoral syndrome is 
shown as likely as not to be due to an injury that was sustained 
by the Veteran during his period of active service.

2.  The currently demonstrated chronic right ankle sprain is 
shown as likely as not to be due to an injury that was sustained 
during the Veteran period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by of left patellofemoral syndrome is due 
to disease or injury that was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic right ankle sprain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for disorders 
of the left knee and right ankle.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.


Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice in letters sent in December 2005 and April 2006, prior to 
the initial adjudication of the claims.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) of record, as are post-service VA 
treatment records identified by the Veteran.  Neither the Veteran 
nor his representative has identified any other evidence that 
could be obtained to substantiate the claims, and the Board is 
also unaware of any such evidence.  

The Veteran has been afforded VA medical examinations in response 
to the claims herein decided.  He had been advised of his 
entitlement to a hearing before the RO's Decision Review Officer 
and/or before the Board but he has not requested such a hearing.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 
4.9.  However, service connection is still permissible for such a 
defect in the limited circumstance when there has been 
aggravation of a congenital defect during service by superimposed 
injury, although not superimposed disease.  See VAOPGCPREC 82-90 
(July 18, 1990). See also Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

The presumption of soundness does not apply when a condition is a 
congenital or developmental defect, as service connection cannot 
be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993) (noting the difference between defect and 
disease and further noting that service connection may be granted 
if the congenital or developmental condition is a disease rather 
than a defect).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of the 
matter, VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Analysis

Service connection for a left knee disorder

Service treatment records (STRs) include treatment records from 
November 1997, prior to active service, recording left knee 
injury with possible torn meniscus.  He underwent diagnostic 
arthroscopy in January 1998, which showed a bipartite patella.  

Prior to enlistment in service, a consultation in October 1999 
found the Veteran to  have a congenitally bipartite left patella, 
but with normal function and normal knee action that did not 
render him unfit for service.  He was permitted to enlist, with a 
waiver of physical standards.  

The Report of Medical Examination at the time of enlistment in 
October 1999 showed clinical evaluation of the lower extremities 
as "normal" but noted history of bipartite patella of the left 
knee.

STRs include a September 2000 treatment report noting that the 
Veteran complained of left knee pain.  Magnetic resonance imaging 
(MRI) two weeks before had been negative, but the pain was 
possibly indicative of patellar tendonitis or meniscal injury 
that had been missed on the MRI.  Clinical examination was 
grossly normal except for complaint of subpatellar tenderness.

During service the Veteran received physical therapy for the left 
knee beginning in September 2001.  He was also allowed to do 
physical training (PT) at his own pace.

In January 2002, the Veteran presented with complaint of left 
knee pain after falling down a hill; the only clinical 
abnormality on examination was tenderness to palpation (no 
laxity, drawer, varus/valgus or patellar grind) and the 
impression was left knee strain.  

In June 2002, the Veteran complained of left knee pain and giving 
out; the knee was positive to McMurray's and to valgus stress and 
the clinical impression was that unstable left knee with medial 
collateral ligament (MCL) strain, rule out internal derangement.

Thereafter, the Veteran was evaluated in July 2002 for complaint 
of knee pain.  It was noted the Veteran had been permitted to 
enlist with a waiver in 1998 because the knee disorder had 
appeared to be resolved, but knee pain had slowly returned over 
the past two years due to increased training.  There was no 
specific reinjury.  

On examination, there was full range of motion without crepitus, 
no joint line tenderness, negative McMurray's and no effusion or 
atrophy.  The X-ray studies showed bipartite patella but were 
otherwise normal.  Examination was noteworthy only for palpable 
medial plica.  The clinical impression was that of non-specific 
anteromedial left knee pain, possibly secondary to medial 
synovial plica.

The Veteran continued to complain of left knee pain in August 
2002.  An MRI was negative.  Clinical inspection was grossly 
normal, with slight laxity to Lachman's.

In a self-reported Report of Medical History in September 2003, 
shortly prior to discharge from service, the Veteran reported he 
had knee surgery in 1998 prior to service but had injured the 
knee several times during service.  The knee currently felt loose 
and gave out several times per day.  There was also knee pain 
with physical activity or when sitting.  

The examiner noted as endorsement that the left knee arthroscopy 
in 1998 had not caused pain until 2000, and that pain had been 
intermittent since then.  Report of medical examination in 
September 2003 noted clinical impression of left knee tender to 
palpation on the medial joint line but otherwise within normal 
limits; the examiner diagnosed left knee rule out medial meniscal 
tear.    
      
The Veteran presented to the VA outpatient clinic in August 2005 
to establish care at that facility, at which time he complained 
inter alia of left knee pain.  He stated that, during service, he 
had a steroid injection that helped for about a week.  There is 
no indication the knee was clinically examined or diagnosed 
during that visit.

The Veteran had a VA medical examination in February 2006 by a 
physician who reviewed the claims file prior to examination.  The 
Veteran acknowledged having had surgery in January 1988 prior to 
active service.  The examiner performed a clinical examination of 
the joints and listed observations in detail.  The knee was noted 
as abnormal for subpatellar tenderness; McMurray's testing for 
torn meniscus was inconclusive.  An X-ray study of the knee was 
normal.

The VA examiner diagnosed medial plica of the left knee status 
post arthroscopy with resection of the medial plica and 
hypertrophic synovium of the left patellofemoral region in 
January 1998 prior to service, with subsequent onset of knee pain 
while in service (per review of service records) and chronic 
residual pain with current examination findings supportive of 
left patellofemoral syndrome.   The examiner did not provide an 
opinion regarding a relationship of the left knee disorder to 
active service, not having been asked to do so.
 
On review of the evidence, the Board finds the Veteran clearly 
had a congenital defect of the knee, bipartite patella and the 
residuals of knee surgery prior to service.   

The Veteran does not assert, and the record does not show, that 
he had a specific knee injury superimposed on his congenital 
defect; rather, the Veteran appears to assert that the cumulative 
stresses and strains of active service constitute an injury 
because they caused his knee pain to become worse.  

The Board acknowledges initially that the Veteran was treated 
frequently during service for complaint of knee pain.  The 
examination report at time of the Veteran's discharge from 
service cited "rule out medial meniscal tear" but "rule out" 
indicates a suspicion rather than an actual diagnosis.  

There is no post-service evidence of torn meniscus or any other 
residuals of a superimposed traumatic knee injury.  However, 
close reading of the VA examiner's diagnosis leads to the 
conclusion that the left knee condition was subjected to any 
identified superimposed knee injury during active service. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the evidence presented by the Veteran in the form of 
his correspondence to VA and his statements to medical providers 
during and after active service.   

Based on this record, the Board finds the evidence to be in 
relative equipoise is showing that the Veteran as likely as not 
developed of left patellofemoral syndrome due to the repeated 
trauma suffered during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection is warranted.  


Service connection for a right ankle disorder

STRs show no identified right ankle disorder prior to service; 
thus, unlike the left knee, the presumption of soundness applies 
to the right ankle.

STRs show no specific injury to the right ankle.  In a self-
reported Report of Medical History in September 2003, shortly 
prior to discharge from service, the Veteran reported he had 
twisted his right ankle on a run and continued to have occasional 
pain when running; the examiner noted as endorsement that the 
Veteran had a chronic intermittent Achilles tendon strain from 
2000.  

The report of medical examination in September 2003 at the time 
of discharge from service noted clinical impression of right 
Achilles tendon tender to palpation; the examiner noted diagnosis 
of right ankle Achilles tendinitis.

The Veteran presented to the VA outpatient clinic in August 2005 
to establish care at that facility, at which time he complained 
of right ankle pain.  He stated he had injured the ankle in 
service while running and had problems ever since with pain and a 
lump, unchanged since the injury.   There is no indication the 
ankle was examined or diagnosed during the visit.   

The Veteran had a VA medical examination in February 2006 by a 
physician who reviewed the claims file prior to examination.  The 
examiner performed a clinical examination of the joints and 
listed observations in detail.  There was a non-tender bony mass 
adjacent to the Achilles tendon but no instability or abnormality 
of the ankle.  An X-ray study of the ankle was normal.  

The VA examiner diagnosed chronic right ankle sprain and 
nontender lateral os calcis mass.   The examiner did not provide 
an opinion regarding a relationship of the right ankle disorder 
to active service, not having been asked to do so; however, the 
examiner noted in his diagnosis that the Veteran's service 
records showed a diagnosis of chronic Achilles tendinitis/tendon 
strain.  

The rating decision on appeal denied service connection because 
there was no evidence of a right ankle injury during service and 
because the RO characterized the VA examination cited above as 
normal.  However, on review of the evidence above the Board finds 
the criteria for service connection are met, for the following 
reasons.

First, the Veteran is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also 
competent to report injuries in service, even if not documented 
in treatment records.  

Second, the Veteran had a right ankle disorder at the time of his 
discharge, as reflected in the separation examination report.  

Third, the VA examiner noted a current diagnosis of chronic ankle 
sprain and stated the disorder would affect the Veteran in his 
activities of daily living (ADLs); to wit, severe effect on 
shopping, exercise and sports; moderate effect on chores and 
recreation; mild effect on traveling, and, no effect on other 
ADLs.  Given that there is a diagnosed disorder with impairment 
of function, the Board cannot characterize the VA ankle 
examination as "normal" even though the examiner listed no 
abnormal symptoms in the examination report.

In regard to etiology of the current disorder, the Veteran 
clearly had a diagnosed right ankle disorder at the time of his 
discharge from service and clearly has a current chronic right 
ankle disorder, and he has asserted his symptoms were unchanged 
since discharge from service.   

The Board notes in this regard that the threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay person may provide eyewitness account of 
medical symptoms). 

In sum, on review of the evidence, the Board finds the Veteran 
has a current disability manifested by chronic right ankle sprain 
that as likely as not had its clinical onset during active 
service.  

By extending the benefit of the doubt to the Veteran, service 
connection is warranted.
 

ORDER


Service connection for left patellofemoral syndrome is granted.

Service connection for chronic right ankle sprain is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


